Citation Nr: 1521670	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  07-18 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, including as due to service-connected posttraumatic stress disorder (PTSD) and coronary artery disease.

3.  Entitlement to an initial rating greater than 30 percent prior to May 29, 2007, for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 1968, including in combat in the Republic of Vietnam from September 1965 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted, in pertinent part, the Veteran's claim of service connection for PTSD, assigning a 30 percent rating effective October 29, 2004, and also denied the Veteran's claims of service connection for bilateral hearing loss and for hypertension, including as due to service-connected PTSD.  The Veteran disagreed with this decision in September 2005.  He perfected a timely appeal in June 2007.  

A videoconference Board hearing was held in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Because the Veteran currently lives within the jurisdiction of the RO in San Diego, California, that facility retains jurisdiction in this appeal.

In a September 2008 decision, the RO assigned a higher initial 50 percent rating effective June 1, 2007, for the Veteran's service-connected PTSD.  In a May 2010 decision, the RO assigned an earlier effective date of May 29, 2007, for the initial 50 percent rating for the Veteran's service-connected PTSD.

In a September 2011 decision, the Board assigned a 100 percent rating effective May 29, 2007, for the Veteran's service-connected PTSD.  The Board also remanded the claims set forth on the title page of this decision to the Agency of Original Jurisdiction (AOJ) (in this case, the RO in San Diego, California) for additional development.  In a February 2012 rating decision, the RO implemented the Board's September 2011 decision and assigned a 100 percent rating effective May 29, 2007, for the Veteran's service-connected PTSD.  In October 2013, the Board again remanded the Veteran's claims to the AOJ for additional development, to include whether the Veteran's hypertension was secondary to his now service-connected coronary artery disease.  

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In the instant case, the Veteran has asserted that he is not employable by reason due to his service-connected PTSD; however, he was awarded a 100 percent rating effective May 29, 2007, for PTSD in the Board's September 2011 decision.  

As the Board discussed in its September 2011 decision, this award rendered the issue of TDIU effective May 29, 2007, moot.  See Board decision dated September 16, 2011, at pp. 3-4.  The Board also noted in its September 2011 decision that the RO had denied a TDIU claim in a December 2010 rating decision and the time period for initiating an appeal of that decision had not yet expired.  Id.; see also 38 C.F.R. § 20.302 (2014).  The time period for appealing the December 2010 has now expired and the Veteran did not appeal.  Id.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  

In addition to a paper claims file, the Veteran also has paperless, electronic Virtual VA and Virtual Benefits Management System (VBMS) files associated with his claim, which have also been considered in connection with the Veteran's current appeal.  


FINDINGS OF FACT

1.  The Veteran had active combat service in the Republic of Vietnam; thus, his exposure to significant in-service acoustic trauma is presumed.

2.  The Veteran does not currently have a bilateral hearing loss for VA disability compensation purposes.

3.  The Veteran's hypertension is not related to active service; nor is it proximately due to aggravated by a service-connected disability.

4.  Prior to May 29, 2007, the Veteran's service-connected PTSD was manifested by, at worst, complaints of sleep disturbance, depression, anger, and irritability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  Hypertension was not incurred in active service, including as due to a service-connected disability, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  The criteria for an initial rating greater than 30 percent prior to May 29, 2007, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

Initially, the Board points out that the Veteran's higher initial rating claim for PTSD is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In November 2004, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for PTSD, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the service connection claims, in letters issued in November 2004 and in September and October 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  The letters also addressed the  five elements of a service-connection claim, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board recognizes that the September and October 2011 VCAA notices were provided after the initial decision.  However, the deficiency in the timing of these notices was remedied by readjudication of the issues on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  The record includes service treatment records, post service reports of VA treatment and VA examinations reports.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.  The Veteran has asserted that he was treated at Kindred Hospital in Los Angeles, California, for his claimed disabilities.  In response to a request from the AOJ for these records, this facility notified VA in February 2012 that the Veteran had never been a patient there so no records were available.  Thus, it appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed bilateral hearing loss, hypertension, and active service.  He also has been provided with VA examinations which address the nature and severity of his service-connected PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting VLJ (AVLJ) noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The AVLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the AVLJ asked questions to draw out the evidence which supported the Veteran's claims.  Moreover, the Board subsequently remanded the case so that additional medical evidence could be obtained, to include nexus opinions.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  

Finally, the Board finds that there was substantial compliance with the September 2011 and October 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in September 2011 directed the AOJ to ensure that all VCAA notification and development had occurred, to include contacting the Veteran to obtain information concerning VA and private treatment.  As noted above, the AOJ sent additional VCAA notices that same month as well as the following month, which requested authorization or information for all medical facilities and practitioners identified in the Board's remand.  Moreover, the AOJ was also directed to schedule the Veteran for appropriate VA examinations to address the etiology of the disabilities on appeal.  In October 2013, the Board again remanded the claim for additional examinations and addendum opinions.  As noted above, the Veteran was afforded VA examinations with addendum opinions that are adequate for appellate review.  Again, the AOJ was directed to obtain additional VA treatment records, which have been obtained and associated with the Veteran's Virtual VA and VBMS records.  

Importantly, the Board in both remands directed the AOJ to consider the Veteran's SSA records in readjudicating the claims.  In a June 2014 statement, although the Veteran indicated that the AOJ did not consider his SSA records and extraschedular consideration in the most recent supplemental statement of the case, he did not wish for the case to be remanded.  However, review of the most recent SSOC issued in May 2014 shows that the RO did not consider SSA records as they are listed under the evidence considered.  Moreover, extraschedular consideration was also addressed with respect to the claim for an initial higher rating for PTSD.  Accordingly, the Board finds that there has been substantial compliance with the prior remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because sensorineural hearing loss (as an organic disease of the nervous system) and hypertension are considered "chronic" disabilities under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim of service connection for bilateral hearing loss to the extent that it includes a claim for sensorineural hearing loss and in adjudicating the Veteran's claim of service connection for hypertension.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss

The Veteran contends that he incurred bilateral hearing loss during active service.  He specifically contends that in-service exposure to significant acoustic trauma, including while in combat in the Republic of Vietnam, caused or contributed to his current bilateral hearing loss.  

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records show that he received treatment at the U.S. Naval Support Activity in Da Nang, Vietnam.  At his enlistment physical examination in January 1964, prior to entry on to active service in February 1964, the Veteran denied all relevant pre-service medical history.  A copy of the enlistment physical examination report itself was not available for review.  Service treatment records are silent with respect to any documentation of hearing loss.  At his separation physical examination in January 1968, clinical evaluation of the Veteran was normal except for several anterior and posterior scars.  His hearing was 15/15 (or within normal limits) bilaterally on whispered voice hearing test.  

On VA audiology examination in May 2005, the Veteran's complaints included "bilateral hearing loss since 1966."  The Veteran reported in-service noise exposure from artillery "from cannons and small firearms."  The VA audiologist stated:

[The Veteran] was difficult to evaluate.  He responded to spondaic words in the 30 [decibel] range and he often gave half word responses.  He responded to pure tones in the 70 [decibel] range.  [The Veteran] appeared more and more impatient when test instructions were repeated.  It is recommended that [the Veteran] be seen for brain stem audiometry in order to obtain a more conclusive hearing test.

On VA outpatient audiology consult in April 2006, the Veteran's complaints included being "hard of hearing, right ear is better ear."  He reported gradual onset bilateral hearing loss.  An in-service history of noise exposure from artillery, guns, and jets was noted.  He had never worn hearing aids.  The VA audiologist stated that the Veteran's audiogram was not suitable for rating purposes because the testing results were "inconsistent with [the Veteran's] behavioral responses.  [The Veteran] later admitted that he was submitting a claim for compensation on his hearing loss."  

Nevertheless, VA issued bilateral hearing aids to the Veteran in January 2009.

The Veteran testified at his March 2011 videoconference Board hearing that he was exposed to significant in-service acoustic trauma due to mortar rounds and artillery fire.  He also testified that he served with a field artillery unit.  See Board hearing transcript dated March 8, 2011, at pp. 8.  He also testified that he was never issued hearing protection during active service.  Id., at pp. 9-10.  

In a March 2011 statement submitted in support of the Veteran's appeal after his Board hearing, W.E.J., Jr., stated that he had been stationed with the Veteran at Camp Pendleton, California, "with specialized training in Field Artillery.  I received orders for Vietnam prior to [the Veteran's] orders for Vietnam.  We were united again at 29 Palms, California.  During this time, I noticed [the Veteran] had trouble understanding and communicating with me.  At this time, he conveyed to me that he was experiencing ringing in his ears and loss of hearing."

In an October 2011 statement, the Veteran asserted that his duties in the Marine Corps involved assignment in field artillery, including while in combat in Vietnam for 13 months.  He also reported in-service exposure to significant acoustic trauma due to rifle firing, artillery rounds, and being assigned to a Fire Direction Center responsible for coordinating all of the firing missions for his Marine Corps artillery battery in Vietnam.  He further reported being exposed to significant acoustic trauma during service because his unit "was also stationed near the air strip in Da Nang and Chu Lai."

Following VA hearing loss and tinnitus DBQ in November 2011, the VA audiologist stated that the Veteran's audiometric testing results were invalid for rating purposes (not indicative of organic hearing loss).  She stated:

[The] Veteran was able to provide history information at conversational level, however, responses Veteran provided during pure tone audiometry using pure tone, warble tone, or narrow band noise are not in agreement with the presentation level where Veteran was able to provide history.  Responses provided by Veteran are significantly elevated, even so, responses were not consistent.  Pure tone thresholds were not reliable and not replicable [sic] on re-test with significant variances in responses to stimuli.

The Veteran's speech discrimination scores were 94 percent in the right ear and 98 percent in the left ear.  When asked to describe the functional impact of his hearing problems, the Veteran stated, " I have a hard time all the time.  I don't go to the movies like that because I just cannot hear.  I cannot hear my wife when we go to movie[s].  It takes away the pleasure of my life, from going to the movies.  It also prevents me [from] go[ing] out to public [sic]."

In response to a request from VA, the National Personnel Records Center in St. Louis, Missouri (NPRC) confirmed in July 2012 that the Veteran had served in Vietnam from September 26, 1965, to June 10, 1966, and from June 14, 1966, to October 8, 1966.

In a September 2012 statement, the Veteran asserted that "the ringing in my ears (tinnitus) prevents me from distinguishing the sounds that cause the variations and the inconsistencies in my hearing tests."

On VA hearing loss and tinnitus DBQ in December 2013, the Veteran reported that, when he did not use his hearing aids, it was hard to hear a conversation from across a room.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
25
LEFT
20
20
25
25
25

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The VA examiner stated that the Veteran's audiology examination "indicates normal hearing from 250-4000 [Hertz] with [the] exception of a mild hearing loss at 6000-8000 [Hertz] for both ears."  This examiner stated that the Veteran's audiometric testing results were valid.  The diagnosis was bilateral sensorineural hearing loss in the frequent range of 6000 Hertz (Hz) or higher which "does not meet the criteria to be considered a disability for VA purposes."

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for bilateral hearing loss.  The Veteran contends that in-service exposure to significant acoustic trauma, including while in combat in Vietnam, caused or contributed to bilateral hearing loss.  The Board acknowledges initially that the Veteran had active service in Vietnam from September 1965 to October 1966.  The Veteran has reported consistently in lay statements, hearing testimony, and to a variety of VA and private clinicians that he served in combat in Vietnam with a Marine Corps field artillery battalion.  He also has submitted several lay statements to this effect during the appeal period.  A review of the Veteran's DD Form 214 shows that his awards include the Vietnam Service Medal and Vietnam Campaign Medal and his last duty assignment and major command was with a Marine Corps artillery battery.  Having reviewed the record evidence, the Board concludes that the Veteran had active combat service in a Marine Corps field artillery battalion in the Republic of Vietnam between September 1965 and October 1966.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  Because the Veteran had active combat service in a Marine Corps field artillery battalion in Vietnam, his exposure to significant in-service acoustic trauma is presumed.  Similarly, because the Board has inferred from a review of the record evidence that the Veteran had active combat service in Vietnam, his lay statements regarding in-service incurrence of bilateral hearing loss due to significant acoustic trauma are considered credible lay evidence that he incurred this disability during such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Although the Veteran's presumed in-service exposure to significant acoustic trauma while in combat in Vietnam and his in-service incurrence of bilateral hearing loss as a result of combat have been conceded, the evidence does not indicate that the Veteran currently experiences bilateral hearing loss for VA purposes such that service connection is warranted for this disability.  See 38 C.F.R. § 3.385.  The Board notes that, following VA hearing loss and tinnitus DBQ in November 2011, the VA audiologist stated that the Veteran's audiometric testing results were invalid for rating purposes.  Thus, these results were not used in evaluating the Veteran's service connection claim for bilateral hearing loss.  In comparing the results of the December 2013 VA examination, which the examiner stated were valid for rating purposes, to the regulatory criteria set forth in 38 C.F.R. § 3.385, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran currently suffers from bilateral hearing loss disability as defined for VA compensation purposes.  Importantly, no other competent medical evidence in the record indicates a hearing loss disability in accordance with 38 C.F.R. § 3.385.  

The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   Additionally, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Nevertheless, in the instant case, there is no competent evidence showing a bilateral hearing loss disability from the Veteran's initial date of claim, or a recent diagnosis prior to the filing of such claim, through the course of the appeal.  Again, although hearing loss was noted at the most recent examination at 6000 hertz and higher, the VA examiner clearly found that the Veteran did not meet the criteria for bilateral hearing loss under VA regulations.  There is no other competent medical evidence of record to refute these findings.  In sum, the medical evidence simply does not show that the criteria under 38 C.F.R. § 3.385 has been met at any point since the date of claim for service connection.  
  
In this regard, the Veteran does not have an auditory threshold of 40 decibels or greater in any of the frequencies; or 26 decibels or greater for at least three of the frequencies.  Further, his speech recognition scores using the Maryland CNC Test are 94 percent or greater.  In the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has also considered the Veteran's contentions that he suffers from hearing loss due to noise exposure in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Here, the Veteran is competent to say that he experienced symptoms while in service.  He is also competent to report a continuity of symptoms since service.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Importantly, in order to establish a diagnosis of hearing loss for VA compensation purposes, an audiological evaluation must be completed.  The Veteran has not demonstrated that he has the expertise required to diagnose hearing loss for VA purposes.  Thus, any assertions as to hearing loss are outweighed by the more probative December 2013 VA examination. 
  
In conclusion, while the Board recognizes the Veteran's noise exposure in service, a preponderance of the evidence is against the Veteran's claim for bilateral hearing loss.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


Hypertension

The Veteran also contends that he incurred hypertension during active service.  He specifically asserts that his current hypertension is related to active service.  He alternatively contends that his service-connected PTSD and coronary artery disease caused or aggravated (permanently worsened) his current hypertension.

The Veteran's service treatment records show that he received treatment at the U.S. Naval Support Activity in Da Nang, Vietnam.  At his enlistment physical examination in January 1964, prior to entry on to active service in February 1964, the Veteran denied all relevant pre-service medical history.  A copy of the enlistment physical examination report itself was not available for review.

At his separation physical examination in January 1968, clinical evaluation of the Veteran was normal except for several anterior and posterior scars.  His blood pressure was 130/90, but, although slightly elevated, no diagnosis of hypertension was made.

The post-service evidence shows that, on private outpatient treatment with T.M., D.O., in January 2001, the Veteran's blood pressure was 170/110 and 150/90.  The assessment included hypertension.

In February 2001, the Veteran reported that his blood pressure at home was running in the 120's/75-85.  Physical examination showed the Veteran's blood pressure was 120/96.  The assessment included hypertension.

In February 2004, the Veteran complained of an increased heart rate which he reported as 140/96 on the left and 122/92 on the right.  He also reported that his blood pressure had been in the 150's/101 for 1 week when taken on the right upper extremity.  Physical examination showed the Veteran's blood pressure was 122/98.  The assessment included hypertension.

In February 2005, the Veteran's blood pressure was 128/80.  The assessment included stage I hypertension.

On private outpatient treatment in July 2005, the Veteran's blood pressure was 110/80.  The assessment included hypertension.

In an August 2005 statement, Dr. T.M. stated:

[The Veteran] has also suffered from chest pain and pressure for many years.  Likely related to his gastrointestinal condition, but causing more anxiety in a person already with an underlying component of stress related to panic.  I believe this has led to [the Veteran's] hypertension (HTN) beginning at a young age and now continuing to exist and requiring multiple daily medications to control.

On VA outpatient treatment in March 2006, the Veteran's complaints included hypertension.  The assessment included hypertension.

On private outpatient treatment in June 2008, it was noted that the Veteran was establishing care with J.A., M.D.  A history of hypertension was noted.  Physical examination showed blood pressure of 120/90.  The assessment included chronic benign hypertension which was controlled.  

On VA outpatient treatment in November 2008, the Veteran reported that his blood pressure was "running 100's systolic."  A history of hypertension was noted.  Physical examination showed blood pressure of 113/69.  The assessment included hypertension under "outstanding control."

On VA outpatient treatment in March 2009, the Veteran's complaints included increased blood pressure since he began drinking again.  Physical examination showed blood pressure of 135/96.  The assessment included hypertension which was "not optimally controlled."

On private outpatient treatment in July 2009, the Veteran's blood pressure was 108/62.  The assessment included benign hypertension which was controlled.  He was advised to continue taking his medication and encouraged to eat a low salt diet.

In September 2009, the Veteran's blood pressure was 118/66.  The assessment was unchanged.  In October 2009, the Veteran's blood pressure was 132/72.  

The Veteran testified at his March 2011 videoconference Board hearing that he had elevated blood pressure at his separation from service and was treated for hypertension within the first year of his service separation.  Id., at pp. 12-13.

On VA outpatient treatment in May 2011, no relevant complaints were noted.  Physical examination showed blood pressure of 118/78.  The assessment included hypertension which was well controlled on medication.  On subsequent VA outpatient treatment in August 2011, the Veteran's blood pressure was 111/70 and the assessment was unchanged.

In an October 2011 statement, the Veteran asserted that he had incurred hypertension during active service.  He reported that his blood pressure was elevated at his separation from service and "has worsened and needs continual treatment to keep under control since my discharge from active duty."  

On VA hypertension Disability Benefits Questionnaire (DBQ) in November 2011, the Veteran's complaints included continued intermittent abdominal pain which radiated to his chest.  It appears that the VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran took continuous medication for hypertension.  He did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  Physical examination showed blood pressure of 138/83, 146/86, and 146/86.  The VA examiner opined that the Veteran's history of elevated blood pressure readings was not related to his current diagnosis of hypertension.  The rationale for this opinion was that he was not diagnosed as having hypertension until 1998.  This examiner also opined that the Veteran's hypertension was not secondary to his service-connected PTSD.  The rationale for this opinion was that the Veteran's race, history of sleep apnea, and alcohol abuse all likely contributed to his developing hypertension.  "One single cause cannot be identified without leading to mere speculation."  This examiner also stated, "The pathogenesis of essential hypertension is poorly understood."  This examiner concluded that, given the Veteran's multiple risk factors associated with his hypertension, "no one condition/risk factor can be singled out as causing" it.  The diagnoses included hypertension.

On VA hypertension DBQ in December 2013, the Veteran reported that his blood pressure typically was 110-120/70-80.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of elevated blood pressure was noted.  The Veteran took continuous medication for hypertension.  The VA examiner stated that the "Veteran has a multitude of primary risk factors for hypertension: male, African American, family [history] of hypertension, excessive alcohol consumption, high cholesterol, sedentary lifestyle, and obesity."  The diagnosis was hypertension.

In an April 2014 opinion, a VA clinician stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This clinician opined that it was less likely than not that the Veteran's hypertension was incurred in active service or caused or aggravated by a service-connected disability.  The rationale for this opinion was:

Coronary artery disease can be caused by or aggravated by chronic hypertension and it is also true that both coronary artery disease and hypertension are caused by atherosclerosis and atheromatous changes in the arteries.  However, there is no evidence in the [literature] that [coronary artery disease] or myocardial infarction (MI) will cause or aggravated hypertension.  Atherosclerosis can cause hypertension by involving renal arteries.  However, in this [Veteran], the kidney ultrasound was normal in 2007 and kidney functions...are normal as recently as Mar[ch] 21, 2014.  Hence one is not able to state, as it is unlikely, that his hypertension and [coronary artery disease] and MI were all caused by atherosclerosis.

This VA clinician next opined in April 2014 that it was less likely than not that the Veteran's hypertension was due to his history of alcohol abuse.  The rationale for this opinion was:

The [VA medical] care records show that the [Veteran] drank 1 to 2 beers and wine a day.  It also mentions that there is [a] history of heavy drinking in [the] past.  However, one must note that  (1) the Veteran has PTSD, (2) he has high cholesterol and was given statin [medication] and his primary physician has thought that his high liver tests were due to statins.  Furthermore, the Veteran's problem list does not include a diagnosis of alcohol abuse or alcoholism.  Therefore, I do not think that the issue of alcoholism or [alcohol] abuse is proven and actually is doubtful.  Additionally, it is at [least][ as likely as not that his drinking is due to his service-connected PTSD.  Now coming to the question asked the [literature] review indicates that the effect of alcohol ingestion on cardiovascular health is complex.  Up to two or three drinks in males seem to have [a] protective effect on the cardiovascular health (including hypertension).  Any more excessive intake will cause hypertension, which is chronic intake, will be permanently elevated.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for hypertension, including as due to service-connected PTSD and coronary artery disease.  With respect to whether the Veteran's hypertension is directly related to service, although the Board acknowledges that his blood pressure of 130/90 was elevated at his separation physical examination in January 1968 prior to his separation from service in February 1968, the Veteran's service treatment records show no complaints of or treatment for hypertension during active service,.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for hypertension.  It clearly shows that the Veteran has a long post-service history of elevated blood pressure.  It also shows that he was not diagnosed as having hypertension, however, until 2001, or approximately 33 years after his service separation, when he sought treatment for this problem from Dr. T.M.  The Board notes in this regard that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It appears that the Veteran's VA and private treating clinicians brought his hypertension under control with medication during the pendency of this appeal.  More importantly, following VA examination in November 2011, the VA examiner opined that the Veteran's history of elevated blood pressure readings was not related to his current diagnosis of hypertension.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

As noted elsewhere, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of hypertension have been continuous since service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of hypertension after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of hypertension since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, the service separation examination report reflects that the Veteran was examined and his blood pressure, although elevated, was not diagnosed as hypertension.  The findings on separation physical examination are contemporaneous to service so they are of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to hypertension for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1968) and initial reported symptoms related to hypertension in approximately 2001 (a 33-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous findings at service separation, his previous statements made for treatment purposes, and the record evidence showing no etiological link between hypertension and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

With respect to whether the Veteran's hypertension is secondary to his service-connected PTSD and coronary artery disease, the November 2011 VA examiner also opined that the Veteran's hypertension was not secondary to his service-connected PTSD.  Although this examiner stated in his rationale that a single cause for the Veteran's hypertension could not be identified without resorting to mere speculation, he also went on to describe in detail in his opinion rationale all of the Veteran's multiple risk factors for hypertension and why the cause of his hypertension could not be attributed to a single discrete cause.  Because the November 2011 VA examiner explained the basis for his opinions, the Board finds that these opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (finding that, when medical examiner concludes that he or she is unable to provide nexus opinion without speculation, this alone does not make medical opinion inadequate; medical opinion with such language may be adequate if examiner sufficiently explains reasons for this inability).  The November 2011 VA examiner's discussion of the Veteran's multiple risk factors for hypertension is buttressed further by similar findings of a different VA clinician following subsequent VA examination in December 2013 that the "Veteran has a multitude of primary risk factors for hypertension."  

Further, the December 2013 VA examiner also clearly found that the Veteran's hypertension was not caused by or aggravated by his coronary artery disease as kidney functions were normal.  A third VA clinician opined in April 2014 that it was less likely than not that the Veteran's hypertension was incurred in active service or caused or aggravated by a service-connected disability.  This clinician also opined that it was less likely than not that the Veteran's hypertension was due to his history of alcohol abuse.  The April 2014 VA clinician's opinions were fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran finally has not identified or submitted any evidence relating his hypertension to active service or any incident of service, including as due to service-connected PTSD.  Thus, the Board finds that service connection for hypertension is also no warranted on a secondary basis.

The Board finally finds that service connection is not warranted for hypertension on a presumptive basis as chronic diseases.  The Board acknowledges initially that the Veteran's blood pressure was elevated at his separation physical examination in January 1968, approximately 1 month prior to his separation from service in February 1968.  The Veteran also has contended that he was treated for hypertension within the first post-service year (i.e.,, by February 1969) but records of this treatment are no longer available because the facility where he sought treatment subsequently closed.  The November 2011 VA examiner specifically found that the Veteran's history of elevated blood pressure readings (including his elevated blood pressure reading of 130/90 on his separation physical examination) was not related to his current diagnosis of hypertension.  Thus, the Board finds that service connection for hypertension on a presumptive basis as chronic diseases is not warranted.  See also 38 C.F.R. §§ 3.307, 3.309.

In conclusion, for the reasons outlined above, a preponderance of the evidence is against the Veteran's claim for hypertension on a direct, secondary or presumptive basis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

III.  Higher Initial Rating for PTSD prior to May 29, 2007

The Veteran seeks a higher initial rating than 30 percent prior to May 29, 2007, for his service-connected PTSD.  The Board notes in this regard that a 100 percent rating currently is assigned effective May 29, 2007, for the Veteran's service-connected PTSD.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD currently is evaluated as 30 percent disabling effective October 29, 2004, and as 100 percent disabling effective May 29, 2007, under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2014).  A 30 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The record evidence shows that, on VA examination in April 2005, the Veteran's complaints included disturbed sleep, nightmare and flashbacks, feeling depressed, and episodes of irritability and anger.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported serving in Vietnam for 13 months.  The VA examiner stated:

[The] Veteran reports that he was in the artillery during the day and at night had to guard his unit.  He reports that they were under rocket attacks at night and one night they lost nine Marines in that one night.  He reports that he was terrified to see dead bodies.  He was terrified that he would be next to be killed.

The Veteran had been divorced since 1975 and lived with his girlfriend.  He had no children.  He isolated himself socially "and has no friends."  His nightmares occurred 2-3 times a week.  Mental status examination of the Veteran showed he was well groomed with good eye contact, normal speech, a depressed mood, no feelings of hopelessness, helplessness, or worthlessness, linear thought process, no suicidal or homicidal ideation, no auditory or visual hallucinations, reportedly "distrustful of people," some reported hypervigilance and paranoia, no inappropriate behavior, the ability to maintain personal hygiene and other activities of daily living, full orientation, grossly intact memory, no evidence of difficulty concentrating, some reported ritualistic behavior "and checks doors and windows," reported "sleep impairment, impaired impulse control, outbursts of anger, irritability, and emotional instability," and no evidence of panic attacks.  "He reports having a gun under his mattress at home."  The Veteran's Global Assessment of Functioning (GAF) score was 60, indicating moderate symptoms.  The Axis I diagnoses included chronic delayed PTSD.

Following private outpatient treatment in July 2005, the assessment included PTSD.

In an August 2005 letter, Dr. T.M. stated:

[The Veteran] has suffered from posttraumatic stress disorder (PTSD) for many years.  This condition has slowly surfaced and manifested itself in a variety of forms for this [Veteran].  He has had, in addition to the usual nocturnal/sleep disorder (for which he is chronically on sleeping pills), nightmares leading to panic attacks.  Not understanding the source of the issues, the [Veteran] self-medicated with alcohol; first in small amounts, and then increasingly larger amounts...[The Veteran] began to experience PTSD shortly after his duty to service was completed.

On Vet Center outpatient treatment in January 2006, mental status examination of the Veteran showed he was neat, friendly, cooperative, with appropriate speech, full orientation, normal memory, inappropriate affect, agitated and restless motor activity, impaired judgment, no evidence of a thought disorder, reported sleep disturbance, and no suicidal or homicidal thoughts.  The Veteran had been married once for 8 years, had no children, and only lived together with his wife for 11/2 to 2 years.  "Never had another committed relationship.  He lacks feelings of attachment or love."  He was employed and had been employed with his current employer since 1971.  The Vet Center counselor concluded that the Veteran "has all the classic symptoms of [PTSD] to include major trauma and symptoms of intrusion, avoidance, and arousal." 

On VA outpatient treatment in March 2006, no relevant complaints were noted.  A history of PTSD was noted.  He was divorced and lived with his girlfriend.  The assessment included PTSD.

In an April 2006 letter, the Veteran's partner described his service-connected PTSD symptoms in detail.   She reported that the Veteran's "inability to sleep...triggers a lot of his other behaviors."  The Veteran lashed out in his sleep and yelled and screamed.  This behavior occurred 3-4 times a week.  Due to the Veteran's lack of sleep, his partner said he always was irritable in the morning.  The Veteran was negative constantly.  He further was unable to focus on a given task and never finished multiple tasks he had started.  His compulsive behavior had worsened.  "He is constantly checking and rechecking the doors to see if they are locked."

In an April 2006 letter, Dr. T.M. stated that the Veteran's PTSD "has not improved and continues to be monitored for stability."  The Veteran was on multiple medications to treat his service-connected PTSD.  His symptoms included chronic sleep impairment, nightmares, panic attacks, and "depression with very negative moods."  The Veteran also experienced a lack of concentration, an "inability to communicate a point and [an] inability to follow through on task[s] [which] adds to [his] frustration thus deepening his depression due to his inability to grasp/exercise simple requests.  He is losing social skills and decreasing social interactions with those around him."  Dr. T.M. also stated the Veteran was unable "to recognize basic time frames for" activities.  She concluded, "The depression, lack of self-esteem and very negative demeanor has plagued [sic]" the Veteran "for many years."

On VA outpatient treatment in May 2006, the Veteran's complaints included "moods, hostility, hard to get along.  He could get moody, negative, and yelling.  He states that this has been going on for years now."  A diagnosis of PTSD was noted.  "The Ambien helps him sleep the whole night, though there are times he has nightmares."  He had been working for the same employer for 35 years.  "Currently he feels lonely, that his life has passed him by, that he has no kids and no wife.  He used to play basketball and tennis but it has been years since he has played basketball, sometimes he plays tennis."  He reported that his lack of sleep went "back to Vietnam.  He states he tries not to do things that trigger flashbacks like TV and movies."  He lived with his girlfriend "but relationships are tough for him, no commitments since his early divorce 40 years ago.  Multiple relationships, but would end after they want to get married."  He had no children.  Mental status examination of the Veteran showed full orientation, normal speech, irritable affect, linear, goal-directed thought process, no suicidal or homicidal ideation, no auditory or visual hallucinations, no paranoid ideation or ideas of reference, and fair insight and judgment.  The Veteran's GAF score was 55, indicating moderate symptoms.  The assessment included PTSD.  The VA clinician advised the Veteran to increase his Wellbutrin to 150 mg twice daily (double his prior dose of 75 mg twice daily) for depression and anger and to start Remeron 30 mg every night for sleep and depression.

On March 8, 2007, the Veteran stated that he was "going to take early Social Security benefits...He is most frustrated with his job who are trying [sic] to push him out."  He only really talked to his girlfriend.  He also stated that his mediation "makes him feel like a zombie in the morning for hours.  He is still having difficulty falling asleep and staying asleep which varies.  The biggest difficulty though is probably falling asleep."  Mental status examination of the Veteran showed full orientation, normal speech, an irritable affect, linear, goal-directed thought process, no suicidal or homicidal ideation, no auditory or visual hallucinations, no paranoid ideation or ideas of reference, and fair insight and judgment.  The VA clinician stated that the Veteran "was upset about a lot of things in his medical records by various people.  He is dealing with having to stop work and retire which is upsetting for him."  The assessment included PTSD.

On March 29, 2007, the Veteran stated he was "[a]bout the same."  He complained that his "sleep is still pretty bad unless he takes the Ambien with it.  If he gets 3-4 hours of sleep he feels a little better."  He had been taking Ambien for 4-5 years.  Mental status examination of the Veteran showed full orientation, normal speech, linear, goal-directed thought process, no suicidal or homicidal ideation, no auditory or visual hallucinations or ideas of reference, and fair insight and judgment.  The VA clinician stated, "He is still having difficulty sleeping at night despite the medication changes and cannot sleep without the Ambien which he gets from an outside provider."  The assessment included PTSD.  The VA clinician changed the Veteran's mirtazapine to Seroquel "for better sleep and mood stability."  This clinician advised the Veteran to continue taking Wellbutrin and Ambien (from an outside physician).

In April 2007, the Veteran complained of continued anger, nightmares, and "sleep issues."  He stated that "Seroquel was too strong, and though he slept, he was too drowsy in the morning."  He also stated that he gave notice at his job and his last day of employment would be May 31, 2007.  The VA clinician stated that the Veteran "is still dealing with anger and trust issues in all relationships.  He is [still] having nightmares and waking up at night.  He clearly cannot work or keep a job."  Mental status examination of the Veteran and the assessment were unchanged.  The Veteran's GAF score was 55.  The Veteran's Seroquel was decreased to 12.5 mg every night "for over sedation."

A VA retrospective medical opinion was obtained in December 2013.  The examiner outlined the Veteran's treatment history and indicated that it appeared the Veteran suffered from PTSD, depressive disorder and alcohol abuse for a number of years dating back to at least 2005.  Records reviewed that indicates that his condition worsened until his treatment psychiatrist recommended early retirement in 2007.  

The Board finds that the preponderance of the evidence is against granting an initial rating greater than 30 percent prior to May 29, 2007, for the Veteran's service-connected PTSD.  The Veteran contends that his service-connected PTSD is more disabling than evaluated prior to his award of a 100 percent disability rating effective May 29, 2007.  The record evidence does not support his assertions.  It shows instead that, prior to May 29, 2007, the Veteran's service-connected PTSD is manifested by, at worst, complaints of sleep disturbance, depression, anger, and irritability.  All of these symptoms were noted on repeated outpatient treatment visits and VA examinations conducted during the time period at issue in this appeal.  Although the Veteran had not remarried since a divorce in 1975, he was living with a long-time girlfriend throughout the time period at issue in this appeal.  The Veteran's girlfriend reported in April 2006 that his "inability to sleep...triggers a lot of his other behaviors."  The Veteran reported increasing difficulty at his long-time job but was employed prior to May 29, 2007, when he took early retirement after being employed by his former employer since 1971.  Moreover, the December 2013 medical opinion supports that the Veteran had increasing symptoms, but he was still able to work until he retired in May 2007 at the recommendation of his doctor.  Repeated mental status examination of the Veteran during the time period at issue in this appeal showed full orientation, normal speech, irritable affect, linear, goal-directed thought process, no suicidal or homicidal ideation, no auditory or visual hallucinations, no paranoid ideation or ideas of reference, and fair insight and judgment.  The Veteran's GAF scores ranged between 55 and 60 prior to May 29, 2007, indicating, at worst, moderate PTSD symptoms.  

The Veteran has asserted that VA failed to consider the impact of his Social Security Administration (SSA) records in adjudicating his higher initial rating claim for PTSD.  The Board notes in this regard that VA is not bound by any SSA determination.  A review of the Veteran's SSA records indicates that he was awarded SSA disability benefits for unspecified mood disorders and congenital anomalies of the heart in an October 2009 SSA decision and these benefits were made retroactive to May 31, 2007.  Thus, it appears initially that these records are not relevant to the time period at issue in this appeal.  These records also are dated after May 29, 2007, and largely consist of duplicates of records previously considered by VA or associated with the Veteran's claims file.  Thus, the Board concludes that these records do not indicate that his service-connected PTSD worsened prior to May 29, 2007, such that a higher initial rating than 30 percent is warranted for this time period.  

There is no indication that, prior to May 29, 2007, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity or deficiencies in most areas or total occupational and social impairment (i.e., a 50, 70, or 100 percent rating under DC 9411) such that an initial rating greater than 30 percent for PTSD is warranted.  See 38 C.F.R. § 4.130, DC 9411 (2014).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a higher initial rating for the time period at issue in this appeal.  In summary, the Board finds that the criteria for an initial rating greater than 30 percent prior to May 29, 2007, for PTSD have not been met.

The Board has carefully reviewed and considered the Veteran's statements, as well as the assertions put forth by his representative, regarding the severity of his PTSD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Board finds that the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive. Vazquez-Claudio, supra. The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 30 percent for his PTSD prior to May 29, 2007.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for hypertension, including as due to service-connected PTSD and coronary artery disease, is denied.

Entitlement to an initial rating greater than 30 percent prior to May 29, 2007, for PTSD is denied.



____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


